 1
 2                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                               Aug 20, 2019
                                                                   SEAN F. MCAVOY, CLERK

 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 WILLIAM MARTIN CAROTHERS,                      4:19-cv-5089-SAB
11                Petitioner,

12        v.                                      ORDER DENYING MOTION
                                                  TO RECONSIDER
13
     STATE OF WASHINGTON,
14
                         Respondent.
15
16        Before the Court, without oral argument, is Petitioner’s pro se Motion to
17 Reconsider, ECF No. 7 Having reviewed the pleadings and the file in this matter,
18 the Court is fully informed and denies the motion.
19        By Order filed July 5, 2019, the Court summarily dismissed Mr. Carothers’
20 pro se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to
21 28 U.S.C. § 2254. ECF No. 5. Petitioner had not named a proper Respondent.
22 Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d
23 359, 360 (9th Cir. 1994). He also conceded that he had not fully exhausted his state
24 court remedies before filing his petition. 28 U.S.C. § 2254(b); Baldwin v. Reese, 541
25 U.S. 27 (2004); O'Sullivan v. Boerckel, 526 U.S. 838 (1999).
26        In the Motion to Reconsider, Petitioner contends that because a habeas
27 petition is “an original action,” and not an appeal or a “mechanism requesting the
28

     ORDER DENYING MOTION TO RECONSIDER -- 1
 1 review of [his] judgment of conviction,” he is not required to exhaust state remedies.
 2 ECF No. 7 at 1. The habeas statute clearly recognizes the jurisdiction of state courts
 3 to adjudicate constitutional issues, providing for federal habeas corpus relief when
 4 the state court’s adjudication was “contrary to, or an unreasonable application of,
 5 clearly established federal law, as determined by the Supreme Court of the United
 6 States.” 28 U.S.C. § 2254(d)(1).
 7        Petitioner re-asserts his contention that his conviction and sentence are invalid
 8 because he was not charged by an indictment of a grand jury in violation of the Fifth
 9 Amendment. ECF No. 7 at 4. This contention is meritless. There is no Federal
10 Constitutional violation when a prosecuting attorney’s criminal information is
11 substituted for the grand jury’s indictment. See Hurtado v. People of State of
12 California, 110 U.S. 516 (1884) (Rejecting claim that grand jury indictment is
13 essential to due process and that it is a violation of the Fourteenth Amendment for a
14 state to prosecute a defendant by criminal information).
15        A motion for reconsideration may be reviewed under either Federal Rule of
16 Civil Procedure 59(e) (motion to alter or amend a judgment) or Rule 60(b) (relief
17 from judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.
18 1993). “A district court may properly reconsider its decision if it ‘(1) is presented
19 with newly discovered evidence, (2) committed clear error or the initial decision was
20 manifestly unjust, or (3) if there is an intervening change in controlling law.’” Smith
21 v. Clark Cnty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting School Dist.
22 No. 1J, 5 F.3d at 1263). “There may also be other, highly unusual, circumstances
23 warranting reconsideration.” School Dist. No. 1J, 5 F.3d at 1263. These standards
24 apply in habeas corpus proceedings under 28 U.S.C. § 2254 to the extent they are
25 not inconsistent with applicable federal statutory provisions and rules. See Gonzalez
26 v. Crosby, 545 U.S. 524, 530 (2005).
27
28

     ORDER DENYING MOTION TO RECONSIDER -- 2
 1        In this instance, Petitioner has not presented newly discovered evidence. See
 2 School Dist. No. IJ, 5 F.3d at 1263. He has not shown that the Court committed
 3 clear error or that the dismissal Order was manifestly unjust. Furthermore, there has
 4 been no intervening change in controlling law and there are no other circumstances
 5 warranting reconsideration. Id.
 6        Accordingly, IT IS HEREBY ORDERED:
 7        Petitioner’s Motion to Reconsider, ECF No. 7, is DENIED.
 8        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
 9 provide a copy to pro se Petitioner. The file shall remain closed. The Court certifies
10 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
11 taken in good faith, and there is no basis upon which to issue a certificate of
12 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
13
          DATED this 20th day of August 2019.
14
15
16
17
18
19                                                       Stanley A. Bastian
20                                                   United States District Judge
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO RECONSIDER -- 3
